Citation Nr: 18100218
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 16-27 465A
DATE:	March 30, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The appeal pertaining to the issue of entitlement to an total disability rating based on individual unemployability (TDIU) prior to June 17, 2016 is dismissed.
FINDINGS OF FACT
1. In a September 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veterans claim of entitlement to a TDIU, effective June 17, 2016; this did not constitute a full award of the benefits sought as the TDIU was not awarded for the entirety of the relevant appeal period and the issue was recharacterized as entitlement to a TDIU prior to June 17, 2016.
2. In a March 2018 filing, prior to the promulgation of a decision by the Board, the Veterans representative notified VA that the Veteran wished to withdraw his June 2016 VA Form 9, which had perfected his appeal of a December 2014 denial of his claim for a TDIU.
CONCLUSION OF LAW
The criteria for withdrawal of an appeal pertaining to the issue of entitlement to an TDIU prior to June 17, 2016 have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.
In a March 2018 filing, the Veterans representative submitted a Statement in Support of Claim on the Veterans behalf withdrawing the June 2016 substantive appeal and requesting to cancel the Veterans scheduled hearing before the Board of Veterans Appeals.  The June 2016 VA Form 9 perfected the Veterans appeal of the AOJs December 2014 denial of his claim for a TDIU.  Inasmuch as a TDIU was granted in a September 2017 rating decision, and the appeal was reclassified as entitlement to a TDIU prior to June 17, 2016, the request for withdrawal of an appeal is found to pertain to the latter, reclassified issue.  A March 2018 Report of General Information is additionally of record documenting the Veterans in-person statement that he is happy with his current benefits, that he does not wish to pursue the appeal and that he wishes to withdraw.
The Board finds that there has been an intentional withdrawal of the appeal concerning the issue of entitlement to a TDIU prior to June 17, 2016 for the award of a TDIU.  The withdrawal request was in writing, was signed by the Veterans representative, included the Veterans VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204 



and effectively withdrew the appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration.  The Board, therefore, lacks jurisdiction over the appeal, and it must be dismissed.
 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Solomon, Associate Counsel 

